                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JERMEL T. BROWN,                             )
                                             )
       Plaintiff                             )      Case No. 1:18-cv-00347 (Erie)
                                             )
vs.                                          )
                                             )      RICHARD A. LANZILLO
JOHN E. WETZEL, ET AL.                       )      UNITED STATES MAGISTRATE JUDGE
                                             )
       Defendants                            )
                                             )      O R D E R on MOTION FOR EXTENSION
                                             )      OF TIME, TO ORDER DEFENDANTS TO
                                             )      RESERVE MOTION TO DISMISS, and
                                             )      FOR COPY OF COMPLAINT AND
                                             )      EXHIBITS
                                             )
                                             )      ECF NOS. 21, 22, 23
                                             )

       Presently before the Court are three motions filed by the Plaintiff Jermel Brown seeking

an extension to time to respond to Defendant Hasper’s Motion to Dismiss [ECF No. 21]; to have

Defendant Hasper reserve the motion and accompanying brief in support [ECF No. 22]; and to

have the Clerk of Court send him a copy of his Complaint and Exhibits in support thereof. It is

hereby ORDERED as follows:

       1.      The motion for extension of time (ECF No. 21) is GRANTED. Brown’s

Response to Defendant Hasper’s Motion to Dismiss is now due on or before Tuesday, August

20, 2019.

       2.      The Motion to Order Defendant Hasper to reserve a copy of Motion to Dismiss

and accompanying Brief in Support (ECF No. 22) is DENIED. On July 19, 2019, Defendant

Hasper filed a Notice of Service on the docket certifying that the motion and brief were mailed to

the Plaintiff on June 3, 2019. However, out of an abundance of caution, the Court will forward
copies of Defendant Hasper’s filings to Brown at his address of record together with a copy of

this Order.

        3.      Brown’s request that the Clerk of Courts be ordered to resend him a copy of his

Complaint and Exhibits (ECF No. 23) is DENIED. See Kershner v. Mazurkiewicz, 670 F.2d

440, 445 (3d Cir. 1982) (holding that even prisoners proceeding in forma pauperis are expected

to pay for the incidental costs of their litigation). It is well-settled that litigants generally bear

their own litigation expenses. Tabron v. Grace, 6 F.3d 147, 159 (3d Cir. 1993); Boring v.

Kozakiewicz, 833 F.2d 468, 474 (3d Cir. 1987). Plaintiff Brown may contact the Clerk of

Court’s Office and arrange for copies of his Complaint and Exhibits at his own cost.

        So ordered.



                                                                 __________________________
                                                                 RICHARD A. LANZILLO
                                                                 United States Magistrate Judge


Entered this 20th day of July, 2019.
